Chase, Ch. J.
I am of opinion the deed from Daniel Charles Heath, and Mary Heath, to Townshend Eden, executed on the 23d of August 1776, for Wolf Holes, cannot operate to transfer the estate and interest which Mary Heath had and held in the said land to Townshend Eden; her acknowledgment of that deed being defective in not substantially pursuing the mode prescribed by the act of assembly whereby femes covert may convey their interest in lands. And I do accordingly direct judgment to be entered for the plaintiff.